CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Notes $5,000,000 $573.00 PRICING SUPPLEMENT NO. 87 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-177923 Dated December 23, 2011 JPMorgan Chase & Co. $5,000,000 Trigger Autocallable Optimization Securities Linked to the common stock of Aruba Networks, Inc. due on or about January 9, 2013 Investment Description Trigger Autocallable Optimization Securities, which we refer to as the Securities, are unsecured and unsubordinated debt securities issued by JPMorgan Chase &
